DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pouch in a folded-out position hanging out from a back part must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how the pouch in a folded-out position hangs out from a back part. Applicant’s specification states that element (15) is the “back part;” however, it is unclear how the pouch hangs out from this element. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the pouch in a folded-out position hangs out from a back part. Applicant’s specification states that element (15) is the “back part;” however, it is unclear how the pouch hangs out from this element.
Claim 1 recites the limitation "the shaft thereof." There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bom (US 9,694,264).
Regarding claim 1, Bom discloses a golf bag, comprising a club holder (14), provided with supporting legs (20), for receiving golf clubs, which golf bag is adjustable between a collapsed position in which the supporting legs extend along the club holder, and a folded-out position in which the supporting legs extend away from the club holder and support the club holder in an inclined position, wherein the club holder comprises a flexible pouch (4) for therein receiving golf clubs by a shaft thereof, wherein the supporting legs are attached to the flexible pouch, wherein in the folded-out position the supporting legs set up at a top of the pouch a presentation plane provided with one or more insertion openings (10) for receiving golf clubs by the shaft thereof, the one or more insertion openings being kept open by the supporting legs in the folded-out position, wherein the supporting legs in the folded-out position pull a free edge of the top of the pouch taut between the supporting legs, so that the one or more insertion openings is kept open and the presentation plane is pulled taut (col. 5, ll. 46 - col. 6, ll. 3). See Figs. 1-10. 
Regarding claim 2, insofar as claimed, the pouch (Fig. 10, at 26) in folded-out position hangs out from a back part.  
Regarding claim 4, the pouch in the collapsed position is constricted. See Fig. 4. 
Regarding claim 6, the club holder comprises a planar stiff back part (Fig. 3, at 13), and a flexible, sack-shaped part (at 26) connected therewith. See Figs. 1-10. 
Regarding claim 7, the sack-shaped part in the collapsed position is fixedly constricted onto the back part, in particular with the aid of a pull element (18). See Fig. 5. 
Regarding claim 8, the sack-shaped part in the folded-out position hangs (Fig. 10, at 26) from the back part, fanning out. 
Regarding claim 9, the back part forms a supporting face. See Figs. 1-4. 
Regarding claim 10, a sack-shaped part (Fig. 1) of the flexible pouch forms a flexible front panel of the golf bag. 
Regarding claim 11, the back part forms a stiff back panel. See Fig. 3. 
Regarding claim 12, there is provided a pull element (18) with which the golf bag is adjustable from the folded-out position, to the collapsed position. See Fig. 1. 
Regarding claim 13, the pull element is coupled with a shoulder strap (19) attached to the bag. See Fig. 1. 
Regarding claim 14, the pull element is coupled with the supporting legs to bring these, against a bias, to the collapsed position. See col. 6, ll. 16-28. 
Regarding claim 15, the pull element is coupled (at least indirectly) with a free edge of the pouch to support it in the folded-out position, and to constrict it in the collapsed position. See Figs. 1-2. 
Regarding claim 16, the supporting legs are pivotably arranged at a top of the back part and in the collapsed position extend along the back part with free ends directed towards the bottom of the golf bag, and in the folded-out position run away from the back part and are located at a distance from the bottom of the back part. See Figs. 1-4. 
Regarding claim 18, the back part is provided at a top thereof with a handle (anywhere a hand can be placed). See Figs. 1-4. 

 Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are moot in view of the new grounds of rejection. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734